Case 14-14214        Doc 66     Filed 01/31/19     Entered 01/31/19 12:39:30          Desc      Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14 B 14214
         Emma Imelda Ramirez

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 04/16/2014.

         2) The plan was confirmed on 09/10/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
09/10/2014, 04/08/2015.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 10/23/2018.

         5) The case was Converted on 12/07/2018.

         6) Number of months from filing to last payment: 52.

         7) Number of months case was pending: 58.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-14214             Doc 66         Filed 01/31/19    Entered 01/31/19 12:39:30                Desc         Page 2
                                                          of 4



 Receipts:

           Total paid by or on behalf of the debtor                   $24,720.54
           Less amount refunded to debtor                                 $18.34

 NET RECEIPTS:                                                                                          $24,702.20


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $4,000.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                              $1,008.29
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $5,008.29

 Attorney fees paid and disclosed by debtor:                            $0.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim       Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed        Paid         Paid
 AB Refinance Loan                       Unsecured      1,200.00            NA              NA            0.00       0.00
 Account Recovery Service                Unsecured          49.00           NA              NA            0.00       0.00
 Addison Radiology Assoc., S.C.          Unsecured         195.00           NA              NA            0.00       0.00
 Advanced Radiology Consultants          Unsecured      2,844.00            NA              NA            0.00       0.00
 American Accounts & Advisers, INC       Unsecured         390.00           NA              NA            0.00       0.00
 AT T                                    Unsecured      1,115.00            NA              NA            0.00       0.00
 AT&T Mobility II LLC                    Unsecured         111.00      1,164.33        1,164.33          93.79       0.00
 Atlas Acquisitions LLC                  Unsecured           0.00        348.67          348.67          25.49       0.00
 Atlas Acquisitions LLC                  Unsecured            NA       2,698.64        2,698.64        217.39        0.00
 Bank First/Action Card                  Unsecured         700.00           NA              NA            0.00       0.00
 Bank of America                         Unsecured      1,561.00            NA              NA            0.00       0.00
 Capital One Auto Finance                Secured       11,653.00     11,658.42        11,653.00     11,653.00     989.73
 Capital One Auto Finance                Unsecured            NA           5.42            5.42           0.00       0.00
 Cavalry SPV I LLC                       Unsecured         961.00      1,140.76        1,140.76          91.89       0.00
 Chase Bank USA NA                       Unsecured         640.00           NA              NA            0.00       0.00
 Check Into Cash                         Unsecured         270.00           NA              NA            0.00       0.00
 Cingular Wireless                       Unsecured          94.00           NA              NA            0.00       0.00
 Citibank NA                             Unsecured      1,020.00            NA              NA            0.00       0.00
 City of Chicago Department of Revenue   Unsecured      1,124.00       1,608.62        1,608.62          47.63       0.00
 Cottonwood Financial                    Unsecured      2,700.00            NA              NA            0.00       0.00
 Express Scripts                         Unsecured         135.00           NA              NA            0.00       0.00
 E-Z Loan                                Unsecured         295.00           NA              NA            0.00       0.00
 E-Z Pay Dental                          Unsecured      2,700.00            NA              NA            0.00       0.00
 E-Z Pay Healthcare                      Unsecured         550.00           NA              NA            0.00       0.00
 Grant & Weber Inc                       Unsecured         542.00           NA              NA            0.00       0.00
 HSN Credit Dept                         Unsecured         385.00           NA              NA            0.00       0.00
 IL Energy Savings Corp                  Unsecured         675.00           NA              NA            0.00       0.00
 Illinois Collection Service             Unsecured         415.00           NA              NA            0.00       0.00
 Illinois Dept Of Employment Security    Unsecured           0.00      7,615.00        7,615.00           0.00       0.00
 Illinois Dept of Revenue 0414           Unsecured      1,675.00         437.36          437.36          31.98       0.00
 Illinois Dept of Revenue 0414           Priority            0.00        587.60          587.60        587.60        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 14-14214               Doc 66   Filed 01/31/19    Entered 01/31/19 12:39:30              Desc          Page 3
                                                      of 4



 Scheduled Creditors:
 Creditor                                          Claim         Claim         Claim        Principal        Int.
 Name                                   Class    Scheduled      Asserted      Allowed         Paid           Paid
 Illinois Tollway                    Unsecured         572.00        636.90        636.90          51.31         0.00
 IRS Non-Priority                    Unsecured         600.00           NA            NA            0.00         0.00
 Jefferson Capital Systems LLC       Unsecured      1,545.00            NA            NA            0.00         0.00
 Jefferson Capital Systems LLC       Unsecured      1,542.00       1,542.04      1,542.04        124.22          0.00
 LaSalle Bank                        Unsecured         300.00           NA            NA            0.00         0.00
 MBB                                 Unsecured         215.00           NA            NA            0.00         0.00
 Nationwide Cassel LLC               Unsecured      2,500.00       3,725.55      3,725.55        300.11          0.00
 Northeastern Illinois University    Unsecured      4,500.00       4,500.00      4,500.00        158.84          0.00
 Northeastern Illinois University    Unsecured           0.00        846.80        846.80           0.00         0.00
 Payday Loan                         Unsecured         645.00           NA            NA            0.00         0.00
 Peoples Energy Corp                 Unsecured      2,135.00       2,135.80      2,135.80        114.28          0.00
 Portfolio Recovery Associates       Unsecured         279.00        321.04        321.04          23.47         0.00
 Quantum3 Group                      Unsecured      1,291.00       1,290.81      1,290.81        103.98          0.00
 Quantum3 Group                      Unsecured         515.00        522.19        522.19          38.18         0.00
 Quest Diagnostics                   Unsecured         222.00           NA            NA            0.00         0.00
 Resurgent Capital Services          Unsecured      1,426.00         643.84        643.84          47.08         0.00
 Resurrection Medical Center         Unsecured         291.00           NA            NA            0.00         0.00
 Sanija Brjramovic MD                Unsecured         315.00           NA            NA            0.00         0.00
 SBC Illinois                        Unsecured         440.00           NA            NA            0.00         0.00
 Swedish Covenant Hospital           Unsecured      2,500.00            NA            NA            0.00         0.00
 T Mobile USA                        Unsecured         218.00           NA            NA            0.00         0.00
 Target National Bank                Unsecured      4,200.00            NA            NA            0.00         0.00
 U.S. Cellular - CR                  Unsecured         458.00           NA            NA            0.00         0.00
 U.S. Cellular - CR                  Unsecured         375.00           NA            NA            0.00         0.00
 US Dept of Education                Unsecured     56,684.00     40,732.06     40,732.06       3,281.17          0.00
 US Dept of Education                Unsecured           0.00      5,538.77      5,538.77        446.18          0.00
 US Dept of Education                Unsecured           0.00      2,201.88      2,201.88        177.37          0.00
 US Dept of Education                Unsecured           0.00    11,763.09     11,763.09         947.57          0.00
 US Dept of Education                Unsecured           0.00      1,758.44      1,758.44        141.65          0.00
 Village of Bellwood                 Unsecured         100.00           NA            NA            0.00         0.00


 Summary of Disbursements to Creditors:
                                                                  Claim           Principal                Interest
                                                                Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                          $0.00              $0.00                    $0.00
       Mortgage Arrearage                                        $0.00              $0.00                    $0.00
       Debt Secured by Vehicle                              $11,653.00         $11,653.00                  $989.73
       All Other Secured                                         $0.00              $0.00                    $0.00
 TOTAL SECURED:                                             $11,653.00         $11,653.00                  $989.73

 Priority Unsecured Payments:
        Domestic Support Arrearage                                $0.00              $0.00                   $0.00
        Domestic Support Ongoing                                  $0.00              $0.00                   $0.00
        All Other Priority                                      $587.60            $587.60                   $0.00
 TOTAL PRIORITY:                                                $587.60            $587.60                   $0.00

 GENERAL UNSECURED PAYMENTS:                                $93,178.01           $6,463.58                   $0.00



UST Form 101-13-FR-S (9/1/2009)
Case 14-14214        Doc 66      Filed 01/31/19     Entered 01/31/19 12:39:30            Desc      Page 4
                                                   of 4



 Disbursements:

         Expenses of Administration                             $5,008.29
         Disbursements to Creditors                            $19,693.91

 TOTAL DISBURSEMENTS :                                                                     $24,702.20


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 01/31/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
